Citation Nr: 1133854	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-36 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
		

ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1951 to January 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-referenced claims.

In an April 2009 decision, the Board denied service connection for bilateral hearing loss and tinnitus.  Thereafter, the Veteran appealed the Board's denial of her claims to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Vacatur and Remand (Joint Motion).  The Joint Motion moved for the Court to vacate and remand the April 2009 Board decision, as the parties determined that a remand was necessary so that the Board could provide further explanation for its decision.  In October 2010, the Court granted the parties' Joint Motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's bilateral hearing loss is related to her military service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's tinnitus is related to her military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service connection for bilateral hearing loss and tinnitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).






Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the nervous system, such as hearing loss, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


The Merits of the Claims

The Veteran essentially contends that she has bilateral hearing loss and tinnitus due to her period of active service.  She asserts that while in service, she was worked as a typist for several months in an office building located next to a flight line and that she experienced noise exposure from the airplanes and jet engines.  It is her contention that her bilateral hearing loss and tinnitus are attributable to this military noise exposure.  The Veteran generally contends that her hearing loss and tinnitus were mild by the time of her separation from service, but did not become obvious to her until many years after service.

The Veteran's service personnel records confirm her service from September 1951 to January 1953 in the United States Air Force.  Her military occupational specialty is listed as a clerk typist.  While the records show that she was assigned to an airbase during her service, the records do not specifically indicate whether she worked near a flight line. 



The Veteran's service treatment records were obtained and are negative for a diagnosis of a hearing disability during service.  The August 1951 enlistment report of medical examination reflects that the clinical examination of the Veteran's hearing was generally normal. The Veteran was reported to have achieved a score of 15 out of 15, bilaterally, on a spoken voice test.  The December 1952 separation report of medical examination also reveals that clinical evaluation of the Veteran's hearing was generally normal.  The report reflects that the Veteran achieved a score of 15 out of 15, bilaterally, on a whisper voice test.

In support of her claims, the Veteran submitted a VA audiology consultation note showing that she underwent a hearing evaluation in August 2005.  She reported having difficulty hearing and intermittent tinnitus.  The Veteran reported a history of limited noise trauma while working near a flight line in the military.  Audiometric examination revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
30
55
LEFT
5
0
25
35
70

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The Veteran was diagnosed with a severe high frequency sensorineural hearing loss in both ears, with no retro-cochlear indications noted.  The examiner stated that considering the Veteran's account of limited in-service noise trauma, it was plausible that her hearing loss was at least in part caused by her in-service noise exposure.

The Veteran underwent a VA audiology examination in March 2008, at which time the claims file was reviewed.  She reported her history of in-service noise exposure and denied experiencing any noise exposure as a civilian.  She stated that she experienced gradual hearing loss that became noticeable over the previous ten years and indicated that the tinnitus first manifested twenty to twenty-five years prior.  On the audiologic evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
35
65
LEFT
10
10
25
45
70

Speech audiometry revealed speech recognition ability of  84 percent in the right ear and of 68 percent in the left ear.  The examiner indicated that he could not provide an opinion as to whether the Veteran's hearing loss started in or was due to her military service without resorting to mere speculation.  He indicated that some of the Veteran's high frequency thresholds were a little beyond those that would be expected due to age.  However, he noted that there was no valid evidence of her auditory status in-service, that the Veteran's reported history of in-service noise exposure sounded "limited/minimal," and that she reported that her hearing loss first manifested well after separation.  Given the available evidence, the examiner concluded that he could not resolve the hearing loss issue without resorting to mere speculation, particularly as there were no audiograms performed in service.  He stated that it was possible that aging and the Veteran's diagnosed high blood pressure contributed to her current hearing condition; however, it would be speculative to allocate to what degree either etiology contributed to the hearing condition.

With regard to the tinnitus claim, the March 2008 VA examiner diagnosed the Veteran with constant bilateral subjective tinnitus.  He indicated that the tinnitus was consistent with the Veteran's hearing loss and opined that it was as least as likely as not due to the same etiology.  Again, he stated that age and high blood pressure may have possibly contributed to the tinnitus.  The examiner noted that the Veteran reported that her tinnitus began after separation and he concluded that the tinnitus did not start in-service.

The Veteran submitted a June 2011 audiology assessment report and letter from a private audiologist, M.S., Au.D., who reported that she evaluated the Veteran's hearing disorders.  M.S. recounted the Veteran's reported history of in-service noise exposure due to her work in an office located near and flight line.  The Veteran reported that the noise from the jet engines was so noisy that it was difficult for those who worked in the office to hear each other speak.  She also reported experiencing occasional, in-service noise exposure on occasions when she had to walk out onto the hanger to deliver paperwork.  The Veteran denied any noise exposure following her separation from active duty.  On the associated, June 2011 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
40
65
LEFT
10
10
40
60
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  Following the examination, the diagnosis of bilateral sensorineural hearing loss was confirmed.  M.S. opined that based on the Veteran's audiometric test results, case history, and chronological age, the Veteran's hearing impairment was more likely than not caused by excessive noise exposure during her military service.

Analysis

Having reviewed the evidence of record, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  As an initial matter, the medical evidence of record shows that the Veteran was diagnosed with bilateral hearing loss as defined by VA regulations in August 2005 and bilateral tinnitus in March 2008.  Thus, it is clear that she is currently diagnosed with the claimed disorders.  

The Veteran essentially contends that her current hearing disorders are attributable to in-service noise exposure.  Throughout the pendency of the appeal she has claimed that she served as a typist in an office that was located close to the flight line and that she experienced noise exposure from airplanes and jet engines during this service.  The Veteran is indeed competent to testify as to the observable aspects of diminished hearing and the Board may accept her statements in this regard.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, the Board highlights that the Veteran's service personnel records confirm that she served as a typist in the United States Air Force.  It is entirely plausible that the circumstances of this position required her, at least on occasion, to be in close proximity to airplanes as they took off and/or landed.  See 38 U.S.C.A. § 1154(a).  The Veteran's statements that she has proffered during the course of this appeal have not been contradictory.  Moreover, since she filed her claims, her recitation of the symptoms produced by her bilateral hearing loss and tinnitus, and how long the condition has bothered her, has remained consistent.  The Board finds that her statements are credible, probative, and they add weight to the overall claims.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, the Board finds that the medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's hearing loss is related to service.  Essentially, the August 2005 VA audiologist and the Veteran's private audiologist M.S. both related the Veteran's hearing loss, at least in part, to her in-service noise exposure.  Indeed, M.S. opined that the Veteran' hearing loss was at least as likely as not based on in-service noise exposure, given consideration to the her history, age, and audiological examination results.  The Board finds this opinion to be probative as it is definitive, based upon a clinical examination of the Veteran, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000).  

In contrast, the March 2008 examiner was unable to relate the Veteran's hearing loss to her military service without resort to mere speculation.  The Board notes that the March 2008 VA examiner relied heavily on the absence of evidence of the Veteran's in-service auditory status in reaching his determination, which runs counter to VA law and regulations which permit service connection for hearing loss even in those cases where hearing loss is not noted in service.  See Hensley v. Brown, 5 Vet. App. at 160 (observing that "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").  Moreover, the examiner failed to consider the Veteran's competent and credible lay statements as to a continuity of hearing difficulty following her separation from active duty.  Thus, the March 2008 examiner's opinion is not found to be more probative evidence as to whether the Veteran's hearing loss is related to service.  Indeed, the Board notes that given the same history and facts, the Veteran's private audiologist M.S. determined that the Veteran's hearing loss was likely related to in-service noise exposure.   

Given the evidence outlined above, the Board is of the opinion that the point of equipoise has been reached in this matter.  Thus, even though the VA examiner could not provide a conclusion as to the etiology of the hearing loss without resorting to speculation, the private audiologist M.S. did provide a probative opinion that was definitive, based upon a consistent history provided by the Veteran, and supported by detailed rationale.  This opinion, coupled with the Veteran's competent and credible report as to the onset of her disorder and the current diagnosis of bilateral hearing loss, leads the Board to conclude that the evidence is at the very least in equipoise as to whether the bilateral hearing loss had its onset during service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for hearing loss is warranted.

With respect to the tinnitus claim, the Board notes that the March 2008 VA examiner opined that the Veteran's tinnitus was more likely than due to the same etiology as her bilateral hearing loss.  In this respect, the Board finds the March 2008 examiner's opinion to be probative, as it is definitive and based on a clinical examination of the Veteran and review of the claims file.  See Prejean, 13 Vet. App. at 448-49.  As a point of relative equipoise has been reached with regards to the claim for service connection for hearing loss, so too has a point of relative equipoise been reached as to the tinnitus claim.  As such, the Board resolves all doubt in the Veteran's favor and finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims, but such would not materially assist the Board in this determination.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As such, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that entitlement to service connection for hearing loss and tinnitus is warranted.  Id.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing monetary awards.

Service connection for tinnitus is granted, subject to the laws and regulations governing monetary awards.





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


